Citation Nr: 1227521	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-39 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVECF). 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant contends that he served with a guerilla unit from December 1941 to November 1945 and in the Commonwealth Army of the Philippines from August 1945 to October 1945.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The RO determined that the appellant had no legal entitlement to a one-time payment from the FVECF because he had no qualifying service. 

In June 2012, the appellant testified via Videoconference from the Manila RO before the undersigned, who conducting the hearing sitting in Washington, DC.  The hearing was attended by a translator who assisted the Appellant and his spouse to communicate with the undersigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The American Recovery and Reinvestment Act of 2009 established a one-time benefit for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund (FVECF).  American Recovery and Reinvestment Act, § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  The appellant contends that his military service is sufficient to meet the criteria for eligibility for a payment from the FVECF.  

The Board notes that the appellant previously sought veterans' compensation or pension benefits administered by VA in 1947 and in 2005.  The initial claim was denied because there was no confirmation of the appellant's service by the United States Department of the Army.  Regarding the appellant's 2005 claim, the Board found, in a June 2008 decision, that the appellant had not submitted new and material evidence to reopen his previously-denied claim of entitlement to basic eligibility for veterans' benefits.  

However, the previous denials of the appellant's claim that he is eligible for veterans' benefits are not dispositive of this claim, because the provisions governing the FVECF provide specific eligibility criteria which are separate from the eligibility criteria for compensation or pension benefits administered by VA.  Compare Pub. L. No. 111-5 with 38 U.S.C.A. § 107.  For this reason, the appellant's contention that he had military service during World War II must be reviewed de novo, without reference to determinations made in prior claims.  The Board notes that the RO issued an October 2009 letter which incorrectly advised the appellant that he was required to submit new and material evidence.  The letter also correctly advised the appellant as to the information and evidence necessary to substantiate the underlying claim.  Given that the appellant is on notice of what information and evidence is necessary to substantiate the underlying claim, and as he is now aware that he need not first submit new and material evidence, and given that the record shows he clearly is aware that he needs to provide evidence showing the requisite service to substantiate the claim, the Board finds that VA has satisfied its duty under 38 U.S.C.A. § 5103 to notify the appellant.

Unfortunately, a remand of the case is required.  The record shows that the RO has, in the past, received certifications from the National Personnel Records Center (NPRC) that the appellant does not have the requisite service.  In May 2007, the NPRC specifically researched the matter using the two possible last names for the appellant he had provided.  (The last names differed only in the third letter; in the first version the third letter was an "e", and in the second version the letter was an "i".)  At that time, however, the only unit the appellant claimed to have served in was "E" Company, 2nd Battalion, 64th Infantry (F-24).  Following his February 2009 claim for FVECF payment, however, the appellant identified several other units in which he purportedly served.  The RO thereafter contacted the NPRC for verification in light of the additional reported units, and in October 2011 that agency again indicated that the appellant did not have the requisite service.  Unfortunately, however, the NPRC only searched under that version of the appellant's last name with an "i" for the third letter. 

In short, the NPRC has not yet attempted to verify the appellant's claimed service using not only the four reported service units, but using both spellings of the appellant's last name.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should prepare a request for verification by NPRC of the appellant's military service for purposes of the FVECF.  The request should include both spellings of the appellant's last name, all of the dates reported by the appellant for his claimed service, and each of the units in which he claims to have served.  The NPRC's response must be added to the claims file.  

2.  Following completion of the above, the RO should readjudicate the claim.  If the claim is not granted to the appellant's satisfaction, send him and any representative a Supplemental Statement of the Case (SSOC).  Afford the appellant an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

